[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM DECISION RE: MOTION FOR SUMMARY JUDGMENT #101
This court rendered its decision in the present action by memorandum decision dated September 27, 2000, granting summary judgment in favor of the defendants, David L. DeVito, executor of the estate of Frances DeVito. The court reviewed the record and applicable case law and found that the original action was not commenced within the meaning of General Statutes § 52-592. Accordingly, the savings statute does not apply to the present action and the plaintiff's action is barred by the applicable statute of limitations.
This court's decision stated that the plaintiff did not file an objection to the motion for summary judgment. It has come to the court's attention that the plaintiff, Michael Contadini, did file an objection, CT Page 12464 which was misplaced in the clerk's office. The court has carefully reconsidered its decision in light of the plaintiff's arguments set forth in its objection. The facts, case law and statutes fully support the court's decision as set forth in its September 27, 2000 memorandum decision. Accordingly, the court's ruling on the defendant's motion for summary judgment stands.
So ordered. October 6, 2000
BY THE COURT
PETER EMMETT WIESE, J.